 In the Matter of NATIONAL WEAVINGCOMPANYandTE%TII.EWORKERSORGANIZING COMMITTEECase No. R-713ORDER DISMISSING PETITIONFebruary 20, 1939A petition pursuant to Section 9 (c) of the Act having been filedin the above-entitled matter, the Board having issued a Decision andDirection of Election and an Amendment to Direction of Election,'a stipulation having been entered into in Cases Nos. R-713 and C-356between the parties and a representative of the National Labor Re-lations Board and the Board on January 24, 1939 having issued anOrder approving the said stipulation, and the said stipulation havingcontained the following clause : "The Union further agrees to and bythis Stipulation does petition the National Labor Relations Boardto dismiss its petition for investigation and certification under Sec-tion 9 (c) of the National Labor Relations Act, Case No. R-713,and the Board herein agrees to dismiss such petition withoutprejudice",IT IS HEREBY ORDERED that, the said petition be, and it hereby is,dismissed without prejudice, and that Case No. R-713 be, and ithereby is, closed.17 N. L. R.B. 916 and 8 N. L. R. B.71, respectively11 N. L. R. B., No. 98.477